UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6692



EDWARD WAYNE GIBSON,

                                              Plaintiff - Appellant,

          versus


LORETTA K. KELLY, Warden; DOCTOR MOORE,
Assistant Warden/Operations; DOCTOR JOHNS,
Medical Staff Deep Meadow Correctional Center;
CORRECTIONAL OFFICER WILLIAMS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-404)


Submitted:   July 10, 2003                 Decided:    July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Wayne Gibson, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Richard
Samuel Samet, GOODMAN, ALLEN & FILETTI, Glen Allen, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Wayne Gibson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Gibson v. Kelly, No.

CA-01-404 (E.D. Va. Aug. 27, 2002; Feb. 5, 2003; Apr. 4, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2